UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-6237



MICHAEL W. SLOAN,

                                              Plaintiff - Appellant,

           versus

VIRGINIA   DEPARTMENT   OF   CORRECTIONS;   JANET
SALYERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-112-R)


Submitted:   July 23, 1996                   Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael W. Sloan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sloan v. Virginia Dep't of Corrections, No. CA-96-112-R
(W.D. Va. Feb. 6, 1996). We also deny his motion for a preliminary

injunction and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2